               1                          UNITED STATES DISTRICT COURT
               2                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
               3
               4   JAMES MILLER, et al.,                        CASE NO. 3:19-CV-1537-BEN-JLB
               5                      Plaintiffs,               GIFFORDS LAW CENTER’S
                                                                MOTION FOR LEAVE TO FILE
               6         v.                                     AMICUS CURIAE BRIEF
               7   XAVIER BECERRA, in his official
                   capacity as Attorney General of the          Date: February 6, 2020
               8   State of California, et al.,                 Time: 2:00 pm
               9                      Defendant.
          10
          11
          12       TO THE COURT, PARTIES AND THEIR ATTORNEYS OF RECORD:
          13             PLEASE TAKE NOTICE that on February 6, 2019, at 2:00 p.m. in Courtroom
          14       5a of the above-titled court, movant Giffords Law Center to Prevent Gun Violence
          15       (“Giffords Law Center”) will, and hereby does, move for an order permitting it to
          16       participate as amicus curiae in the Motion for Preliminary Injunction, which is
          17       currently scheduled to be heard at the above-referenced date, time, and location. This
          18       motion is based on this Notice of Motion, the accompanying Memorandum of Points
          19       and Authorities and all attachments thereto, all papers and pleadings on file in this
          20       action, and upon further evidence and argument as may be presented to the Court in
          21       connection with this matter.
          22
          23       Dated: Jan 24, 2020                    GIFFORDS LAW CENTER TO PREVENT
                                                          GUN VIOLENCE
          24
          25                                                    /s/ Hannah Shearer
                                                        HANNAH SHEARER (SBN 292710)
          26                                            hshearer@giffords.org
          27                                            Attorneys for Proposed Amicus Curiae Giffords
                                                        Law Center to Prevent Gun Violence
          28

Gibson, Dunn &
                   MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
Crutcher LLP
                   CASE NO. 3:19-cv-1537-BEN-JLB
